Citation Nr: 0700758	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder, including arthritis.

2. Entitlement to service connection for a knee disorder, 
including arthritis.

3. Entitlement to service connection for a right elbow 
disorder, including arthritis.

4. Entitlement to service connection for a right finger 
disorder.

5. Entitlement to service connection for allergies, including 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

The instant appeal arose from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Columbia, South Carolina, which denied the claims on 
appeal.

In July 2005, a hearing was held before the undersigned, 
sitting at Columbia, South Carolina, who is making this 
decision and who was designated by the Chairman to conduct 
that hearing.

In December 2005, the Board remanded the case for additional 
development.  It is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran has left shoulder tendonopathy which is 
related to service.

2. There is no competent medical evidence showing the veteran 
has a knee disorder, to include arthritis, that is related to 
service.

3. There is no competent medical evidence showing the veteran 
has a right elbow disorder, to include arthritis, that is 
related to service.

4. There is no competent medical evidence showing the veteran 
has a right finger disorder that is related to service.

5. The veteran was diagnosed with allergic rhinitis in 
service, and he is currently diagnosed with allergic 
rhinitis; the veteran's allergic rhinitis is related to 
service.


CONCLUSIONS OF LAW

1. Service connection for tendonopathy of the left shoulder 
is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2. A knee disorder, to include arthritis, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).

3. A right elbow disorder, to include arthritis, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

4. A right finger disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

5. Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, the original unfavorable AOJ decision was 
issued and appealed before the regulations governing the VA's 
duty to notify and assist were enacted.  The United States 
Court of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini, supra, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Collectively, July 2002 and March 2006 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the original unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for the issues of 
left shoulder, knee, right elbow and right finger disorders 
have not been met, no effective date or disability rating 
will be assigned for these claims, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's 
videoconference hearing transcript and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - left shoulder disorder, including 
arthritis

In his videoconference hearing, the veteran contended that he 
has a left shoulder disorder that began during service and 
therefore should be service-connected.  The veteran's service 
medical records contain a March 1995 report of a left 
shoulder injury incurred in a basketball game.  The 
assessment was left shoulder bursitis.  Passive left shoulder 
range of motion was within normal limits, with no pain with 
passive motion.  Records reflect that he was seen in April 
and May 1995 for follow up, and that as of May 1995 the 
problem was resolved with no pain.  A July 1998 medical 
report indicates that the veteran has a history of left 
shoulder pain.  On examination, there was no evidence of 
shoulder instability; however, there was evidence of positive 
impingement test and pain in abduction and external rotation, 
a reproducible click with repetitive motions and pinpoint 
tenderness over the anterior aspect of the shoulder joint 
line.  X-rays of the Y view were basically unremarkable.  
September 1998 records show that the veteran had ongoing pain 
in his left shoulder with some relief from injections, and 
was diagnosed with left shoulder impingement syndrome.  A May 
1999 note upon the veteran's retirement reflects that veteran 
had an arthrogram done.  In May 1999, he was put on a profile 
because of his shoulder impingement.    

At his hearing, the veteran testified that since service he 
has continued to experience left shoulder pain and that his 
treatment has included physical therapy, including a TENS 
unit, and over-the-counter pain medication.  While the record 
contains no diagnosis of arthritis of the left shoulder 
confirmed by X-ray, a June 2003 magnetic resonance imaging 
report of the left shoulder revealed a mild degree of rotator 
cuff tendonopathy with no evidence of tear, and a very small 
effusion.  In a June 2005 post-service military medical 
record, the veteran reported intermitted left shoulder pain 
radiating to the hand.  Orthopedic and neurological 
examination of the veteran's shoulders was normal, and the 
assessment was cervical radiculopathy C7.  A July 2005 
follow-up appointment noted abnormal tenderness in the left 
trapezius with muscle spasm, and the assessment was 
unspecified muscle strain.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports the veteran's left 
shoulder claim.  The record contains evidence that the 
veteran currently has left shoulder muscle strain and 
tendonopathy and that he has had left shoulder pain on an 
ongoing basis since he injured his left shoulder in service.  
For these reasons, the veteran is entitled to service 
connection for left shoulder tendonopathy.

Service connection - knee disorder, including arthritis

In his videoconference hearing, the veteran contended that he 
has a knee disorder that began during service and therefore 
should be service-connected.   

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current knee 
disorder.  The veteran's service medical records do not show 
any treatment for the veteran's knees while in active 
service.  In fact, there are no service medical records that 
reflect any injury, disease, reports of pain or treatment of 
the veteran's knees.  His post-service medical records do not 
indicate any knee disorder.  Arthritis was not found in 
service and there is no evidence showing that it was 
manifested to a compensable degree within one year of 
service.

Records since the veteran's retirement from service do not 
indicate any treatment for a knee injury or disorder.  The 
veteran claims to have recurring pain in his knees.  However, 
as noted above, pain alone, without a diagnosed underlying 
disorder, does not warrant service connection.  Sanchez-
Benitez, supra. Accordingly, the service-connection claim for 
a knee disorder is denied as the evidence fails to establish 
that the veteran has a current knee condition is related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  Gilbert, supra.

Service connection - right elbow disorder, including 
arthritis

In his videoconference hearing, the veteran contended that he 
has a right elbow disorder that began during service and 
therefore should be service-connected.   

The veteran's service medical records contain a November 1985 
report of treatment for a right elbow injury sustained while 
playing basketball.  The examiner found that he had good 
range of motion with slight pain and mild swelling.  A 
contemporaneous x-ray report showed the right elbow was 
within normal limits.  The diagnosis was a right forearm 
contusion.  There are no other service medical records 
showing treatment for the veteran's right elbow.  Retirement 
medical records do not reflect any right elbow disorder.  

Records since the veteran's retirement from service do not 
indicate any treatment for a right elbow injury or disorder.  
Arthritis was not found in service and there is no evidence 
showing that it was manifested to a compensable degree within 
one year of service.  The veteran claims to have recurring 
pain in his right elbow; however, as noted above, this does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez, supra.
 
Accordingly, the service-connection claim for a right elbow 
disorder is denied as the evidence fails to establish that 
the veteran has a current right elbow condition that is 
related to service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  Gilbert, supra.

Service connection - right finger disorder

In his videoconference hearing, the veteran contended that he 
has a right finger disorder as a result of an in-service 
incident and that it therefore should be service-connected.   

The veteran's service medical records contain a December 1990 
report of a jammed right finger.  X-rays reflected no 
fracture, dislocation or other bone or joint injury, and 
there were no pathological changes or abnormalities noted.  A 
September 1995 medical record reflects the veteran jammed his 
right finger again.  X-rays showed that there was definite 
posterior dislocation of the distal phalangeal joint with no 
definite fractures.  Two additional views done post reduction 
showed anatomic alignment and position.  There are no other 
medical records which reflect treatment for his right finger.  
There are no post-service records which reflect treatment for 
his right finger injury.  An August 2006 VA medical examiner 
gave the diagnosis of a right fourth finger dislocation 
without residuals.  He opined that the current diagnosis of 
the right fourth finger dislocation is at least as likely as 
not a result of his service connection. However, he stated 
that the right finger injury was acute and self-limiting 
without residuals connected to that dislocation.  He further 
indicated that this was not a chronic condition, but that it 
had resolved, and that there was no evidence suggesting 
chronicity while in the military or as a civilian as 
evidenced by a lack of any diagnosis or care of his hand.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for a claimed 
right finger disorder.  The record contains no indication 
that the veteran currently has a chronic right finger 
disorder related to service.  As noted above, the veteran was 
seen for his right finger twice while in service; however, 
the in-service injuries appeared to be resolved and none of 
the post-service medical records indicate a link to service.  
Accordingly, the service-connection claim for a right finger 
disorder is denied as the evidence fails to establish that 
the veteran's has any current right finger condition that is 
related to service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  Gilbert, supra.

Service connection - allergies, including allergic rhinitis

In his videoconference hearing, the veteran contended that he 
began having allergies, including allergic rhinitis, in 
service, and has had recurring episodes since service and 
therefore should be service-connected for this disorder.   

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

Service medical records show that the veteran had asthma as a 
child with no occurrences in the nine years prior to service, 
and his asthma was considered at this time of entry into 
service to have no current complaints or symptoms.  Thus, the 
veteran is considered to have been sound upon entry.  The 
veteran has a record of having upper respiratory infections 
and bronchitis during active duty.  In April 1992, he was 
diagnosed with allergic rhinitis.  In his videoconference 
hearing, the veteran testified that he had allergic rhinitis 
throughout service.  

May 2006 records reflect that the veteran was suffering from 
allergies and sinus problems.  He reported a history of 
allergic rhinitis.  The examiner indicated the veteran's 
nasal turbinates were erythematous and swollen with yellow 
discharge.  He was diagnosed with allergic rhinitis and given 
medication.  

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the evidence of record that the allergic rhinitis 
became symptomatic during the appellant's active service.  
This is not contradicted by any other evidence in the claims 
file.  Thus, presumed sound upon entrance into service and 
given the diagnosis of allergic rhinitis during service and 
its current presence, the veteran is entitled to service 
connection for allergic rhinitis.



ORDER

Service connection for a left shoulder tendonopathy is 
granted.

Service connection for a knee disorder, including arthritis, 
is denied.

Service connection for a right elbow disorder, including 
arthritis, is denied.

Service connection for a right finger disorder is denied.

Service connection for allergies, including allergic 
rhinitis, is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


